The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 29, 2014

                                       No. 04-06-00379-CR

                                     Omar Franklin BARNES,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2004-CR-6055
                         Honorable Maria Teresa Herr, Judge Presiding

                                          ORDER
       Omar Franklin Barnes was convicted of murder and sentenced to life in prison. Barnes
appealed, and we affirmed the trial court’s judgment on October 31, 2007. See Barnes v. State,
No. 04-06-00379-CR, 2007 WL 3171298, at *1 (Tex. App.—San Antonio 2007, pet. dism’d).
Barnes subsequently filed a petition for discretionary review, which was dismissed by the Texas
Court of Criminal Appeals on February 28, 2008.

        On October 27, 2014, Barnes filed a motion in this court asking for “a loan of the trial
and appellate record” and other “legal material” so that he can prepare a writ of habeas corpus
pursuant to article 11.07 of the Texas Code of Criminal Procedure. Barnes cites In re Carothers,
No. 09-03-558-CV, 2004 WL 100547, at *1 (Tex. App.—Beaumont 2004, orig. proceeding), for
the proposition that he is entitled to a “loan” of the trial and the appellate record as well as legal
material consisting of Texas rules, procedures, and laws. However, Carothers provides no
authority for Barnes’s request. See id. (recognizing that an indigent defendant is not entitled to a
free record once he has exhausted his appeal, absent some compelling, recognized reason).
Furthermore, an indigent criminal defendant is not entitled to a free transcription of prior
proceedings for use in pursuing post-conviction habeas corpus relief. Escobar v. State, 880
S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).

       Barnes’s motion is therefore DENIED.


                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court